Citation Nr: 1452021	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  12-15 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for ischemic heart disease, claimed as due to exposure to tactical chemical herbicides (Agent Orange).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1963 to July 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO), which denied service connection for ischemic heart disease, claimed as due to exposure to tactical chemical herbicides (colloquially known as Agent Orange).  

In August 2012, the Veteran, accompanied by his representative and his witness, appeared at the RO to present oral testimony and evidence at a hearing before a hearing officer.  Thereafter, in November 2012, the Veteran, accompanied by his representative and his witness, again appeared at the RO to present oral testimony and evidence in a hearing held before the undersigned traveling Veterans Law Judge, sitting at the RO.  Transcript of both hearings have been obtained and associated with the claims file for the Board's review and consideration.


FINDINGS OF FACT

1.  The Veteran has coronary artery disease, status post coronary artery bypass grafting (CABG), which is a form of ischemic heart disease that is among the diseases recognized by the VA Secretary as being presumptively related to Vietnam War Era exposure to tactical chemical herbicides.

2.  The Veteran served at the Royal Thai Air Force Base in Udorn, Thailand, from February 1966 to February 1967, during his period of active service.

3.  The Veteran does not have verified service or visitation within the territorial confines of the Republic of Vietnam during his period of Vietnam War Era active service. 

4.  The Veteran was not exposed to chemical herbicides containing dioxin during active service.

5.  The objective clinical evidence does not establish onset of ischemic heart disease during active duty, or a definitive link between ischemic heart disease and active duty.


CONCLUSION OF LAW

Ischemic heart disease was not incurred, nor is it presumed to have been incurred in active service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the service connection claim on appeal which will be decided on the merits herein, generally, the notice requirements of a service connection claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) has since been revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The claim decided herein stems from the Veteran's application for VA compensation for ischemic heart disease, which was filed in February 2011.  In response, a VCAA notice letter addressing the applicability of the VCAA to service connection claims and of VA's obligations to the Veteran in developing such claims was dispatched to the Veteran in March 2011.  As fully complaint notice that addressed the matter on appeal and satisfied the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006), was furnished to the Veteran prior to the initial adjudication of the claim in the April 2011 rating decision on appeal, there is no defect regarding timing of VCAA notice.

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  The Veteran's service personnel and treatment records from his entire period of active duty and post-service private and VA clinical records dated since 1973 have been obtained and associated with the claims file.  The Veteran has been afforded ample opportunity to submit evidence in support of his claim or otherwise notify the Board of any additional relevant evidence that is not presently associated with his claims file.  

The Veteran has claimed that he was exposed to Agent Orange during his service in Thailand, alleging that dioxin-based chemical herbicides were used to control vegetation growing around the perimeters of the Royal Thai Air Force Base (RTAFB) in Udorn, Thailand, where he was stationed from February 1966 - February 1967.  His service personnel records show that he served in the United States Air Force as a weapons mechanic.  He states that his duties at Udorn required him to be posted on the base perimeter near the end of the airstrip, where herbicides were applied to control vegetation overgrowth.  He indicated that his peers believed these herbicides to be the same as those used in the tactical defoliant operations in the Republic of Vietnam.  In support of this factual assertion, he submitted a copy of a declassified United States military document, titled Project CHECO Southeast Asia Report: Base Defense in Thailand, which indicates that chemical herbicides were applied to control foliage growing adjacent to the perimeters of Royal Thai air force bases hosting USAF military assets in Thailand, including the Udorn RTAFB.

Also of record is a printed copy from the website of VA's Office of Public Health and Environmental Hazards, in which VA acknowledged the possibility that Vietnam Era veterans whose service involved duty on or near the perimeters of military bases in Thailand between February 1961 - May 1975 "may have been exposed to herbicides and may qualify for VA benefits."  The language in the VA website is neither a tacit nor express factual admission of the use of dioxin-based herbicides in all military bases in Thailand during the Vietnam Era.  The VA website should not be interpreted as conceding that all Vietnam Era veterans serving in Thailand were exposed to dioxin-based herbicides.  

In response to the Veteran's factual assertion of exposure to dioxin-based herbicides during service in Thailand, he was furnished with two Memorandums for the Record, dated April 2011 and September 2012, which collectively presented specific factual conclusions pertinent to the facts of the Veteran's individual case (including consideration of the Veteran's submissions of "buddy" statements from fellow servicemen who served alongside him at Udorn, and his factual assertions of being posted on the perimeter of Udorn), and specific factual conclusions based on historical research, regarding the use of chemical herbicides at military facilities in Thailand hosting American military assets during the Vietnam War Era, pursuant to procedures prescribed in the VA adjudication manual M21-MR, Part IV, Subpart ii, 2.C.10.q.  Thus, the Board is satisfied that the evidence is sufficiently developed for appellate adjudication and that no further development is necessary.  

The Board notes that the Veteran has been provided with ample opportunity to submit additional evidence in support of the claim up to the time when the case was received by the Board in December 2012, and that he has not indicated that there are any outstanding relevant medical or service records or other pertinent evidence that must be considered in this current appeal with respect to the issue decided herein.  Furthermore, the Board has searched the Veteran's claim on the VBMS and Virtual VA electronic databases for any other additional medical records pertinent to his claim.

In August 2012 and November 2012, respectively, the Veteran, accompanied by his representative and spouse (serving as his witness), appeared at the RO to present oral testimony at hearings held before a hearing officer and the undersigned traveling Veterans Law Judge.  Transcripts of each hearing have been obtained and associated with the claims file for the Board's review and consideration.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer, Decision Review Officer, or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) explaining fully the issues and (2) discussing the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

At the August 2012 RO hearing and the November 2012 Board hearing, the presiding hearing officer's and Veterans Law Judge's questions and the oral testimony of the Veteran and his witness focused on the elements necessary to substantiate the Veteran's claim of entitlement to service connection for ischemic heart disease due to Agent Orange exposure.  See transcripts of August 9, 2012 RO hearing and November 29, 2012 Board hearing.  Specific questions were posed to him with regard to his purported history of Agent Orange exposure during active service and the service connection claim adjudicated on the merits herein.  Thus, the hearing officer and Veterans Law Judge presiding over the respective hearings in August 2012 and November 2012 have substantially fulfilled their individual obligations as required under 38 C.F.R. § 3.103(c)(2) (2014); Bryant, supra.

Although the Veteran was not provided with a VA examination addressing his claim for service connection for ischemic heart disease, this deficit does not render the existing record unusable for purposes of adjudicating the claim on the merits.  The Board is mindful of the test prescribed by the Court in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), regarding whether a medical examination is necessary to adjudicate a claim, and finds that the absence of an examination addressing this specific matter on appeal is not prejudicial to the Veteran's claim as he has not met the criteria under McLendon to warrant such an examination and, furthermore, the service and post-service VA and private medical records presently associated with the claims file provide sufficient evidence to decide the issue and so a VA examination is therefore not necessary to adjudicate the claim.  

Specifically, the Board finds that the Veteran has not met all four elements set forth in McLendon, which emphasize that a VA examination must be provided when there is: (1) competent evidence of current disability or recurrent symptoms; (2) establishment of an in-service event, injury, or disease; (3) an indication that the current disability may be associated with the in-service event; and (4) insufficient competent medical evidence to decide the claim.  The competent evidence does not establish an in-service event, injury, or disease relating his current ischemic heart disease to his period of active service.  The second and third elements of the McLendon test have not been met.  Moreover, as will be discussed, the matter largely turns on the question of whether the Veteran was exposed to herbicide agents (Agent Orange) in service, which would trigger the presumption of service connection.  The absence of a medical examination addressing the claim does not constitute a breach of VA's duty to assist.  Indeed, the Board concludes as a factual matter that the existing clinical evidence of record is sufficient to decide the ischemic heart disease claim, such that remanding the case for an examination to address this matter would be an unnecessary expenditure of VA resources.

Based on the foregoing, the Board finds that VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his service connection claim decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102 (2014).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as cardiovascular disease, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); cardiovascular disease is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2014).  

The Board first addresses the Veteran's factual assertion that he was exposed to dioxin-based chemical herbicides (Agent Orange) during his period of active duty during the Vietnam War Era.  Veterans are presumed to have been exposed to dioxin-based chemical herbicides if the facts establish that their service was within the territorial confines of the Republic of Vietnam during the Vietnam War Era, or otherwise involved duty or visitation in the Republic of Vietnam.  Such service must be either "foot-on-ground" service or on the inland waterways in the interior of the Republic of Vietnam ("brown water service").  See 38 C.F.R. § 3.307(a)(6)(iii) (2014); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97.  If such exposure to chemical herbicides is established, certain diseases, including ischemic heart disease, are presumed to be due to chemical herbicide exposure.  38 C.F.R. § 3.309(e) (2014). 

Although the Veteran's military decorations include the Vietnam Service Medal, this decoration, in and of itself, is not evidence per se that demonstrates actual "foot-on-ground" service in the interior of the Republic of Vietnam.  The Veteran's service personnel records and his own written and oral statements regarding his military service do not demonstrate that he had ever served or had visitation in the Republic of Vietnam during his period of active duty from July 1963 to July 1967, which intersects the Vietnam War Era, defined in 38 C.F.R. § 3.2(f) as being from August 1964 to May 1975 for veterans such as the appellant, who did not serve in Vietnam.  He served in the United States Air Force in a non-flying capacity as a weapons mechanic and technician, and he was stationed only in Thailand at the Udorn RTAFB for the entirety of his overseas service in Southeast Asia from February 1966 to February 1967.  The records definitively state that he did not serve in, or otherwise visited the Republic of Vietnam during active duty.  The Veteran himself has indicated that he never set foot in Vietnam during the entirety of his military service.  

The Veteran claims that he was exposed to Agent Orange while serving adjacent to the airbase perimeter at Udorn, Thailand, where he was posted.  The Veteran has presented credible statements consistent with his duties as a weapons technician, in which he stated that he was posted on the perimeter of the Udorn airbase at the end of the airstrip in order to immediately provide service to recently-landed warplanes carrying unexpended ordnance and munitions.  He was tasked with maintaining, loading, and removing weapons from military aircraft, which also included disarming and repairing damaged weapons.  He explained that, given the hazardous nature of his duties, he was posted at the base perimeter so that in the event of an accidental detonation of a weapon, damage to base structures and military assets would be minimized.  The Veteran also provided credible testimony that he witnessed continuous expansion of the base perimeter, using construction equipment and chemical defoliants to clear away vegetation, and that as the base perimeter was expanded he and his team would set up their work facility over the newly-reclaimed ground.  Thusly, he asserts that he was continuously exposed to chemical herbicides in the ground, in the air, and in the potable water.  He indicated that he was not personally involved in the application of chemical defoliant at Udorn airbase, but that it was generally known that the herbicide used was the same as that which was used in the Republic of Vietnam.    

The Veteran is credible with respect to his account of witnessing the application of chemicals to control vegetation surrounding the perimeter of Udorn RTAFB during active duty, and of serving in close proximity to such freshly-treated areas on the airbase perimeter pursuant to his duties as an aircraft weapons technician.  These credible accounts nevertheless fails to factually establish that dioxin-based chemical herbicides were used at Udorn RTAFB during the period that the Veteran was stationed at this airbase in February 1966 - 1967.  The VA Memorandums for the Record, which were furnished to the Veteran in April 2011 and September 2012, present the official factual findings of VA, based on its historical research and specific to the facts of the Veteran's case, regarding Agent Orange use in Thailand during the Vietnam War Era.  VA's research also included review and consideration of the declassified Project CHECO Southeast Asia Report: Base Defense in Thailand.  As relevant, this VA memorandum presented the following specific factual determinations: 

[Official records of the Department of Defense indicate] only limited testing of "tactical herbicides" (i.e., dioxin-based chemical herbicides including Agent Orange) was conducted in Thailand, from April 2 - September 8, 1964, at the Pranburi Military Reservation in Pranburi, Thailand.  This location was not near any American military installation or Royal Thai Air Force Base.

Other than the 1964 tests at Pranburi Military Reservation, tactical herbicides, such as Agent Orange, were exclusively used and stored in Vietnam only.  

Commercial herbicides were frequently used for vegetation control around the perimeters of American airbases during the Vietnam War Era, including Thai airbases hosting American military aviation assets, but no dioxin-based tactical herbicides were ever used at these facilities.  The military has kept records of specific commercial herbicides used at its facilities since 1957. 

Modified United States Air Force cargo planes (UC-123s) involved in aerial spraying operations of tactical herbicide in Vietnam were also used in aerial spraying of insecticides in Thailand in August - September 1963 and October 1966.  These insecticide spraying operations are not sufficient to establish exposure to dioxin-based tactical herbicides for any veteran based solely on service in Thailand.

There is no presumption of "secondary exposure" to dioxin-based tactical herbicides based on being in proximity to, or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam.  Aerial spraying of tactical herbicides in Vietnam did not occur everywhere in that country and "it is inaccurate to think that herbicides covered every aircraft and piece of equipment associated with Vietnam."  The high-altitude jet aircraft stationed in Thailand generally flew far above the low and slow flying UC-123 propeller-driven cargo planes modified to spray tactical herbicides over Vietnam and there are no clinical studies demonstrating harmful health effects for any such secondary or remote herbicide contact that may have occurred.       

See VA Memorandums for the Record, provided to the Veteran in April 2011 and September 2012.

In view of the above discussion of the facts, the Board will not concede that the Veteran was exposed during service to dioxin-based chemical herbicides that are presumptively linked to ischemic heart disease.  The Veteran did not ever serve in or visit the Republic of Vietnam during active duty, such that his exposure to dioxin-based chemical herbicides can be presumed.  See 38 C.F.R. §§ 3.307(a)(6)(iii) (2014).  Although the Veteran has presented credible accounts of witnessing herbicides being sprayed to control perimeter vegetation at Udorn RTAFB and of being posted in the airbase perimeter zone after such sprayings, the historical evidence establishes that dioxin-based chemical herbicides such as those presumptively linked to ischemic heart disease were not used at these airbases in Thailand during the time that the Veteran was posed at these locations in February 1966 - 1967.  The chemicals he witnessed being applied to control airbase perimeter vegetation were commercial herbicides, for which no clinical link to ischemic heart disease has been recognized by VA for purposes of establishing entitlement to VA compensation.  Finally, to the extent that he may contend the following, there is no basis to concede that he was secondarily exposed to dioxin-based chemical herbicides via being in proximity to Thailand-based military aircraft that flew missions over Vietnam.  There are no statutory or regulatory provisions or caselaw that recognizes such exposure for purposes of establishing a presumptive basis for service connection and the Veteran has not otherwise submitted any objective medical evidence that establishes a nexus between his military service and his ischemic heart disease based on this theory.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Therefore, he is not entitled to any of the chemical herbicide presumptions provided by 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309.

With regard to the additional theories of entitlement to service connection, other than the presumption provided under 3.309(e), the Veteran's service treatment records relating to his period of active duty from July 1963 to July 1967 show that his cardiovascular system was clinically normal throughout his entire period of active duty.  Multiple chest X-rays show a normal cardiac silhouette, and no elevated blood pressure readings or other signs of cardiovascular abnormalities or disease were noted on examinations and treatment performed throughout his entire period of service.  No diagnosis of cardiovascular disease was presented in the service treatment records.  The Veteran does not argue the contrary.

Post-service medical records do not indicate that cardiovascular disease was clinically manifest to a compensable degree within one year following the Veteran's separation from active duty in July 1967, such that service connection could be awarded on a presumptive basis under 38 C.F.R. §§ 3.307, 3.309(a).  A post-service VA examination in June 1973 shows normal cardiovascular findings and no diagnosis of cardiovascular disease.  Private medical reports dated 2005 - 2007 show that the Veteran was treated for chest pain complaints in 2005, although no pertinent cardiovascular diagnosis was presented at the time.  He was noted at the time to have, however, a family history of heart disease in his parents.  Such is contrary to his November 2012 hearing testimony of having no such pertinent medical history.  

In any event, the earliest recorded diagnosis of ischemic heart disease was in February 2007, nearly 40 years after his separation from service, when the Veteran was treated for complaints of chest pain that was determined to be unstable angina and was diagnosed with coronary artery disease.  He underwent heart surgery in February 2007 for a double CABG.  There are likewise no symptoms that have been identified during this nearly 40-year period that have been ascribed to his ischemic heart disease.  Since then, the Veteran has continued to experience ongoing health problems relating to his chronic ischemic heart disease.  However, the medical records are essentially devoid of any objective clinical opinion associating the Veteran's ischemic heart disease, or symptoms related thereto, with his period of active duty.  In view of the foregoing, the Board concludes that the evidence is against the Veteran's claims of entitlement to service connection for ischemic heart disease on a direct basis, presumptive basis (one-year following), or based on continuity of symptomatology.


The Board notes that the Veteran is service connected only for tinnitus.  (See RO rating decision dated in January 2006.)  As he does not claim, and as the clinical evidence does not objectively demonstrate any causative line between his ischemic heart disease and his service-connected tinnitus, the Board will give no further consideration to the theory of service connection for ischemic heart disease on the basis of it being secondary to a service-connected disability.

To the extent that the Veteran attempts to relate his ischemic heart disease to his period of active service, based on his own personal knowledge of medicine and his familiarity with his individual medical history, the Board first notes that he is not shown in the record to be a trained medical clinician.  His occupation during service was as a weapons mechanic and, according to his private medical records, his post-service career was as a mechanic, a commercial truck driver, a propane salesman, and a school custodian.  Although lay persons may be competent to provide opinions as to some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific questions in this case regarding the etiological relationship of ischemic heart disease to secondary exposure to dioxin-based chemical herbicides and the actual time of onset of his ischemic heart disease fall outside the realm of common knowledge of a lay person, he lacks the competence to provide a probative medical opinion linking his coronary artery disease to service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose internal cardiovascular disease, such as ischemic heart disease).

In view of the foregoing discussion, the Board must deny the Veteran's appeal for service connection for ischemic heart disease as the preponderance of the evidence is against allowing his claim.  Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for ischemic heart disease, claimed as due to exposure to tactical chemical herbicides (Agent Orange), is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


